Citation Nr: 0529748	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-13 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle 
disability, residuals of laceration of the Achilles tendon.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from January 15, 1968 to 
February 2, 1968.

When this matter was last before the Board of Veterans' 
Appeals (Board) in October 2004, it was remanded to the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) for additional development.  In July 
2005, a supplemental statement of the case was issued, and 
the case was returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The veteran is seeking service connection for a right ankle 
disability, characterized as residuals of laceration of the 
Achilles tendon.  The veteran's service medical records show 
that he was discharged from service in February 1968 at the 
recommendation of a medical board that found that he had a 
symptomatic scar on his right heel that was not incurred in 
or aggravated by service.

When this matter was last before the Board in October 2004, 
there was noted to have been of record a January 2004 VA 
orthopedic examination report.  In that report, the examiner 
had concluded that the veteran's right ankle condition, 
diagnosed as chronic Achilles tendonitis, was not likely 
caused or aggravated or worsened by his military service.  
The Board took specific exception to the report, however, 
stating that the examiner had failed to follow the directions 
of a prior November 2003 remand by not providing a clear 
rationale for the opinion reached.  As a consequence, in 
October 2004, the Board remanded the matter again to the RO 
for the specific purpose of obtaining an opinion with a 
complete rationale (as emphasized in the remand) as to 
whether the veteran has a current right ankle disability that 
is causally related to any right ankle disability shown in 
service by way of aggravation or incurrence.  

In June 2005, a supplemental medical opinion was offered by 
the same VA physician who had conducted the January 2004 VA 
orthopedic examination.  In the June 2005 opinion, the 
examiner concluded "that [the veteran's] right ankle 
disability was due to residuals of laceration of Achilles 
tendon sustained prior to entry into the military service is 
not permanently worsened in degrees during his military 
service."  The examiner concluded further "that [the 
veteran's] right ankle disability, residual laceration of 
Achilles tendon is not related to his military service or any 
other incident in the military service."  Once again, 
however, the opinions offered were bare conclusions.  In 
other words, the VA examiner provided absolutely no rationale 
for the conclusions reached.  

In summary, the primary purpose of the October 2004 remand, 
was to obtain a medical opinion regarding the origin of the 
veteran's current right ankle disability that included a 
complete rationale fully supported by reference to the 
veteran's medical records, sound medical principals, and any 
medical literature that would apply.  The report of the 
clarifying medical opinion offered in June 2005, however, 
failed to adequately address the specific request of the 
October 2004 remand by failing to provide a complete 
rationale for the opinion reached.  

At this point that a brief review of the interaction of the 
laws and regulations regarding service connection, the 
presumption of soundness, and the presumption of aggravation, 
may be helpful to an understanding of the necessity for such 
a detailed medical opinion in this case.  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002);  Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b) (2005).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

There has been a change in the interpretation of the law with 
respect to the adjudication of claims involving pre-existing 
conditions and the application of the presumption of 
soundness.  Essentially, 38 U.S.C.A. § 1111, as recently 
interpreted under Cotant v. Principi, 17 Vet. App. 116 
(2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, 
to rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.

In Miller v. West, 11 Vet. App. 345 (1998), the CAVC held 
that a bare conclusion, even one written by a medical 
professional, without a factual predicate in the record does 
not constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness [under 38 U.S.C. 
§ 1111]."  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).

Given the discrepancies in the record with respect to the 
failure of the VA examiner to fully address the matter posed 
by the Board, the Board finds that a remand is unavoidable in 
this instance.  The Board is restrained by CAVC precedent 
from proceeding without the RO having followed all of the 
Board's own directives.  38 C.F.R. § 19.31 (1998); Stegall v. 
West, 11 Vet. App. 268 (1998).  On that basis, it is 
determined that a clarification of the opinions reached in 
the January 2004 VA medical examination and June 2005 
supplemental opinion is necessary for a fully informed 
evaluation of the claim on appeal.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
health care providers, VA and non-VA, 
from which he has received treatment or 
evaluation of his right ankle disability 
at any time prior to, during, or since 
service.  With authorization from the 
veteran, the VBA AMC should attempt to 
obtain and associate with the claims file 
medical records identified by the veteran 
that have not been secured previously.

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC should make arrangements 
with the appropriate VA medical 
facility(ies) for the veteran to be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
current right ankle disability, residuals 
of laceration to the Achilles tendon.  
All indicated studies should be 
performed.  The examiner should be 
requested to review the veteran's claims 
file, including all available pre-service 
medical records, the veteran's complete 
service medical records and all available 
post-service medical records and answer 
the questions posed in this remand 
directive.  

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in connection with the 
examination review.  The examiner must 
annotate the report that the claims file 
was in fact made available for review and 
reviewed in conjunction with the 
preparation of the examination report.  
Any further indicated special tests and 
studies should be conducted.

The VA examiner should address the 
following questions:   

Did the veteran have a right ankle 
disability in service that clearly and 
unmistakably existed prior to service?  
If so, this disability should be 
described in detail, including the bases 
for the belief that it pre-existed 
service, and a description of its 
relationship to any current right ankle 
disability found on examination.  

If there was such a pre-existing right 
ankle disability, is there clear and 
unmistakable evidence that would support 
the finding that the pre-existing right 
ankle disability was not permanently 
aggravated by the veteran's brief period 
of service beyond the normal progression 
of the disease or injury?  If so, the 
clear and unmistakable evidence 
supporting this finding should be 
described in detail.   

A complete rationale should be provided 
by the VA medical examiner that is fully 
supported by reference to the veteran's 
medical records, sound medical 
principals, and any medical literature 
that would apply.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  In 
particular, the VBA AMC should verify 
that a complete rationale for any medical 
opinion provided has been included in the 
medical report.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a right ankle 
disability, residuals of laceration of 
the Achilles tendon.  If the benefit 
requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC 
should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

